On August 18, 2010, the Defendant was sentenced for Driving Under the Influence of Alcohol or Drugs, fourth or subsequent offense, a felony, in violation of Section 61-8-*50401, MCA, to the Montana Department of Corrections for placement in an appropriate correctional facility or program for a term of Thirteen (13) months. This shall be followed by a Five (5)year commitment to the Department of Corrections, to run consecutively to the Thirteen (13) months, all ofwhich is suspended. If Defendant successfully completes the program in less than 13 months, the balance of the remaining time shall be suspended; DC-10-17 Deer Lodge County sentence shall run concurrently to DC-09-59 Powell County sentence; $2,000 fine; and other terms and conditions given in the Judgment on August 18,2010.
DATED this 28th day of May, 2014.
On January 18,2012, the sentence imposed on August 18, 2010, was revoked. The Defendant was sentenced for Driving Under the Influence of Alcohol or Drugs, fourth or subsequent offense, a felony, in violation of Section 61-8-401, MCA, to a Five (5) year commitment to the Montana Department of Corrections with Three (3) years suspended with recommended placement at the MASC program. Said sentence is to run concurrent with the Defendant’s sentence in Powell County DC-09-59; and other terms and conditions given in the Judgment on January 18, 2012.
On March 12, 2014, the suspended sentence was revoked. The Defendant was sentenced for Driving Under the Influence of Alcohol or Drugs, fourth or subsequent offense, a felony, in violation of Section 61-8-401, MCA, to the Montana Department of Corrections for a period of Three (3) years, with placement in an appropriate facility or program; credit of 14 days given for all jail time served as a result of this revocation; none of the time in this sentence is suspended; conditions of release shall not be included in this Judgment; and other terms and conditions given in the Judgment on March 12, 2014.
On May 8, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was represented by Ellen Donahue, Deputy Anaconda-Deer Lodge Counly Attorney.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.